652 S.E.2d 643 (2007)
INTEC USA, LLC
v.
Raph ENGLE, and Systems Technology (NZ) Limited, and Raph Engle Consulting Limited.
No. 355P07.
Supreme Court of North Carolina.
October 11, 2007.
William Wolf, Durham, for Intec USA, LLC.
Brian Johnston, K. Alan Parry, Raleigh, for Engle.

ORDER
Upon consideration of the petition filed on the 23rd day of July 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."